DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 21, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rochford et al. (US 2019/0019508) in view of Aoyama et al. (US 2010/0332229), further in view of Norsworthy et al (US PG Pub No. 2015/0127352).
	Regarding claims 1 and 21, Rochford discloses a method of controlling a device (Paragraph 16 illustrates a method for controlling a display based on the area of an eye 
	determining, by a processor in a user equipment device, whether a user is engaged with an electronic device (Paragraph 126 illustrates determining the user’s eye focus on an object/application being displayed);
	capturing, by the processor in the user equipment device, a lip sequence of the user for a period of time in response to determining that the user is engaged with the electronic device (Paragraph 128 illustrates analyzing lip movements of the user);
	generating, by the processor in the user equipment device, a reduction sequence based on the captured lip sequence (Paragraph 128 illustrates analyzing the pattern of the lip movements);
	determining, by the processor in the user equipment device, an application with which the user is engaged (Paragraphs 76, 78, and 126 illustrate determining the object/application for which the user is focusing/engaging);
	determining, by the processor in the user equipment device, a current operating state of the application (Paragraph 78 illustrates that the system may open an application, such as an email application icon, and thus, indicating that the application was initially in the “unopened” state);
	determining, by the processor in the user equipment device, commands that are applicable to the current operating state (Paragraph 78 illustrates determining commands to open an application according to the user’s focus on the particular application icon);

	controlling, by the processor in the user equipment device, the device by sending a command associated with a matching comparison sequence to the application in response to determining that the generated reduction sequence matches the comparison sequence associated with one of the determined commands (Paragraphs 78, 79, and 132 illustrate executing the intended command, such as opening an application for which the user is focusing on, or engaging, or zooming in on a particular item/icon/object).
	Rochford fails to disclose wherein the generated reduction sequence is an information structure that includes a subset of data included in the captured lip sequence.
	Aoyama discloses wherein the generated reduction sequence is an information structure that includes a subset of data included in the captured lip sequence (Paragraphs 101, 107, and 136 illustrate that the system generates a lip image/frame of the utterance moving image, wherein a label is added to the lip image/frame, and thus, the generated lip image/frame is essentially a subset of the sequence of lip images that comprises the utterance moving image).
	It would have been obvious before the effective filing date of the claimed invention to modify Rochford to include wherein the generated reduction sequence is an 
	Rochford and Aoyama, the combination is unclear with respect to data of subset of data are polygons.
	In similar field of endeavor, Norsworthy et al teaches Lips are represented by a polygon. Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of providing accurate way of measuring the lip movement in order for the system to analyze and determine the words being spoken by the person based on the lip movement sequence(s)
	Regarding claims 5 and 25, Rochford as modified by Aoyama and Norsworthy discloses wherein determining the application with which the user is engaged comprises selecting the application operating in the foreground of the electronic device (Rochford: Paragraphs 76, 78, and 126 illustrate determining the object/application for which the user is focusing/engaging, and thus, the object may be displayed in the foreground).
	Regarding claims 7 and 27, Rochford as modified by Aoyama and Norsworthy discloses wherein determining whether the user is engaged with the electronic device comprises determining whether the user is looking towards an electronic display of the electronic device (Rochford: Paragraph 126 illustrates determining the user’s eye focus on an object/application being displayed).
s 2-4, 11-15, 17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rochford et al. (US 2019/0019508), in view of Aoyama et al. (US 2010/0332229), in view of Norsworthy et al (US PG Pub No. 2015/0127352), further in view of Abbott et al. (US 2021/0042535).
	Regarding claim 11, Rochford discloses a user equipment device (Paragraph 16 illustrates a method for controlling a display based on the area of an eye focus on the display and deriving a command based on detected lip movements), comprising:
	a processor configured with processor-executable instructions to:
	determine whether a user is engaged with an electronic device (Paragraph 126 illustrates determining the user’s eye focus on an object/application being displayed);
	capture a lip sequence of the user for a period of time in response to determining that the user is engaged with the electronic device (Paragraph 128 illustrates analyzing lip movements of the user);
	generate a reduction sequence based on the captured lip sequence (Paragraph 128 illustrates analyzing the pattern of the lip movements);
	determine an application with which the user is engaged (Paragraphs 76, 78, and 126 illustrate determining the object/application for which the user is focusing/engaging);
	determine a current operating state of the application (Paragraph 78 illustrates that the system may open an application, such as an email application icon, and thus, indicating that the application was initially in the “unopened” state);

	determine whether the generated reduction sequence matches a comparison sequence associated with one of the determined commands (Paragraph 78 illustrates determining that the lip sequence matches a particular word sequence in order to determine the appropriate command); and
	control a device by sending a command associated with a matching comparison sequence to the application in response to determining that the generated reduction sequence matches the comparison sequence associated with one of the determined commands (Paragraphs 78, 79, and 132 illustrate executing the intended command, such as opening an application for which the user is focusing on, or engaging, or zooming in on a particular item/icon/object).
	Rochfod fails to disclose a light detection and ranging (LIDAR) signal transmitter and receiver; and wherein the generated reduction sequence is an information structure that includes a subset of data included in the captured lip sequence.
	Aoyama discloses wherein the generated reduction sequence is an information structure that includes a subset of data included in the captured lip sequence (Paragraphs 101, 107, and 136 illustrate that the system generates a lip image/frame of the utterance moving image, wherein a label is added to the lip image/frame, and thus, the generated lip image/frame is essentially a subset of the sequence of lip images that comprises the utterance moving image).

Rochford and Aoyama, the combination is unclear with respect to data of subset of data are polygons.
	In similar field of endeavor, Norsworthy et al teaches Lips are represented by a polygon. Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of providing accurate way of measuring the lip movement in order for the system to analyze and determine the words being spoken by the person based on the lip movement sequence(s)
	Rochfod as modified by Aoyama and Norsworthy fails to disclose a light detection and ranging (LIDAR) signal transmitter and receiver.
	Abbott discloses a light detection and ranging (LIDAR) signal transmitter and receiver (Paragraph 40 illustrates the use of LiDAR sensor to detect an object by generating a bounding shape comprising a polygon for the detected object).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Abbott to Rochford in view of Aoyama to 
Regarding claims 2, 12, and 22, Rochford as modified by Aoyama and Norsworthy fails to disclose wherein capturing the lip sequence of the user for the period of time comprises: transmitting light detection and ranging (LIDAR) signals towards a face of the user; capture reflections of the LIDAR signals off points on the face of the user; using the captured reflections to identify the points on lips of the user; and determining a polygon based on the identified points on the lips of the user.
	Abbott discloses the use of LiDAR sensor to detect an object by generating a bounding shape comprising a polygon for the detected object (see Abbott, paragraph 40).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Abbott to Rochford in view of Aoyama and  Norsworthy to disclose wherein capturing the lip sequence of the user for the period of time comprises: transmitting light detection and ranging (LIDAR) signals towards a face of the user; capture reflections of the LIDAR signals off points on the face of the user; using the captured reflections to identify the points on lips of the user; and determining a polygon based on the identified points on the lips of the user because it would have been common to use LiDAR to detect objects.
	Regarding claims 3, 13, and 23, Rochford as modified by Aoyama, Norsworthy and Abbott discloses wherein: using the captured reflections to identify the points on the lips of the user comprises using the captured reflections to identify the points and angles; and determining the polygon based on the identified points comprises 
	Regarding claims 4, 14, and 24, Rochford as modified by Aoyama, Norsworthy and Abbott discloses the method further comprising generating a captured sequence information structure based on the determined polygon, wherein generating the reduce sequence based on the captured lip sequence comprises generating the reduce sequence based on the generated captured sequence information structure (Abbott: Paragraph 40 illustrates the use of LiDAR sensor to detect an object by generating a bounding shape comprising a polygon for the detected object) (Rochford: Paragraph 128 illustrates analyzing lip movements of the user).
	Regarding claim 15, Rochford as modified by Aoyama, Norsworthy and Abbott discloses wherein the processor is configured to determine the application with which the user is engaged by selecting the application operating in the foreground of the electronic device (Rochford: Paragraphs 76, 78, and 126 illustrate determining the object/application for which the user is focusing/engaging, and thus, the object may be displayed in the foreground).
	Regarding claim 17, Rochford as modified by Aoyama, Norsworthy and Abbott discloses wherein the processor is configured to determine whether the user is engaged with the electronic device by determining whether the user is looking towards an electronic display of the electronic device (Rochford: Paragraph 126 illustrates determining the user’s eye focus on an object/application being displayed).

s 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rochford et al. (US 2019/0019508), in view of Aoyama et al. (US 2010/0332229), in view of Norsworthy et al (US PG Pub No. 2015/0127352), further in view of Liang et al. (US 2010/0211918).
	Regarding claims 6 and 26, Rochford as modified by Aoyama and Norsworthy fails to disclose wherein selecting the application operating in the foreground of the electronic device comprises selecting a video player application operating in the foreground of the electronic device.
	Liang discloses wherein selecting the application operating in the foreground of the electronic device comprises selecting a video player application operating in the foreground of the electronic device (Paragraph 33 illustrates using user movement detection in order to issue a command for a video application).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Liang to Rochford in view of Aoyama and Norsworthy to disclose wherein selecting the application operating in the foreground of the electronic device comprises selecting a video player application operating in the foreground of the electronic device because it would have been common to provided user gestures in order to control video application operations such as pause, fast forward, rewind, etc.

Claims 8, 9, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rochford et al. (US 2019/0019508), in view of Aoyama et al. (US 2010/0332229), .
	Regarding claims 8 and 28, Rochford as modified by Aoyama and Norsworthy fails to disclose wherein: the user equipment device is a stand-alone control system device; the electronic device is a smart television; and the device is a set top box.
	Capless discloses wherein: the user equipment device is a stand-alone control system device (Paragraph 8 illustrates the use of a lip reading control system); and the device is a set top box (Paragraph 8 illustrates using the lip reading control system to control a media device such as  a STB).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Capless to Rochford in view of Aoyama and Norsworthy to disclose wherein: the user equipment device is a stand-alone control system device; and the device is a set top box because it would have been common to utilize a centralized control system in order to determine the appropriate commands to control the devices.
	Rochford as modified by Aoyama, Norsworthy and Capless fails to disclose the electronic device is a smart television.
	Finkelstein discloses the electronic device is a smart television (Paragraph 341 illustrates the use of a smart television).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Finkelstein to Rochford in view of Aoyama, Norsworthy and Capless to disclose the electronic device is a smart television because 
	Regarding claims 9 and 29, Rochford as modified by Aoyama and Norsworthy fails to disclose wherein: the user equipment device is a set top box; and the electronic device and the device are combined into a single component, wherein the single component is a smart television device.
	Capless discloses wherein: the user equipment device is a set top box (Paragraph 8 illustrates the use of a lip reading control system); and the device is a set top box (Paragraph 8 illustrates using the lip reading control system to control a media device such as  a STB).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Capless to Rochford in view of Aoyama and Norsworthy to disclose wherein: the user equipment device is a set top box because it would have been common to utilize a centralized control system in order to determine the appropriate commands to control the devices such as a STB.
	Rochford as modified by Aoyama, Norsworthy and Capless fails to disclose the electronic device and the device are combined into a single component, wherein the single component is a smart television device.
	Finkelstein discloses the electronic device and the device are combined into a single component, wherein the single component is a smart television device (Paragraph 341 illustrates the use of a smart television).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Finkelstein to Rochford in view of Aoyama, .

Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rochford et al. (US 2019/0019508), in view of Aoyama et al. (US 2010/0332229), in view of Norsworthy et al (US PG Pub No. 2015/0127352), and further in view of Finkelstein et al. (US 2018/0260680).
	Regarding claims 10 and 30, Rochford as modified by Aoyama and Norsworthy fails to disclose wherein the user equipment device, the electronic device and the device are combined into a single component, wherein the single component is a smart television device.
	Finkelstein discloses wherein the user equipment device, the electronic device and the device are combined into a single component, wherein the single component is a smart television device (Paragraph 341 illustrates the use of a smart television).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Finkelstein to Rochford in view of Aoyama and Norsworthy to disclose wherein the user equipment device, the electronic device and the device are combined into a single component, wherein the single component is a smart television device because it would have been common to use a single device for multiple functions of the system such as the use of a smart television.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Rochford et al. (US 2019/0019508), in view of Aoyama et al. (US 2010/0332229), in view of Norsworthy et al (US PG Pub No. 2015/0127352), in view of Abbott et al. (US 2021/0042535), and further in view of Liang et al. (US 2010/0211918).
	Regarding claim 16, Rochford as modified by Aoyama, Norsworthy and Abbott fails to disclose wherein the processor is configured to select the application operating in the foreground of the electronic device by selecting a video player application operating in the foreground of the electronic device.
	Liang discloses wherein the processor is configured to select the application operating in the foreground of the electronic device by selecting a video player application operating in the foreground of the electronic device (Paragraph 33 illustrates using user movement detection in order to issue a command for a video application).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Liang to Rochford in view of Aoyama, Norsworthy and Abbott to disclose wherein the processor is configured to select the application operating in the foreground of the electronic device by selecting a video player application operating in the foreground of the electronic device because it would have been common to provided user gestures in order to control video application operations such as pause, fast forward, rewind, etc.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rochford et al. (US 2019/0019508), in view of Aoyama et al. (US 2010/0332229), in view of Norsworthy et al (US PG Pub No. 2015/0127352), in view of Abbott et al. (US .
	Regarding claim 18, Rochford as modified by Aoyama, Norsworthy and Abbott fails to disclose wherein: the user equipment device is a stand-alone control system device; the electronic device is a smart television; and the device is a set top box.
	Capless discloses wherein: the user equipment device is a stand-alone control system device (Paragraph 8 illustrates the use of a lip reading control system); and the device is a set top box (Paragraph 8 illustrates using the lip reading control system to control a media device such as  a STB).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Capless to Rochford in view of Aoyama, Norsworthy and Abbott to disclose wherein: the user equipment device is a stand-alone control system device; and the device is a set top box because it would have been common to utilize a centralized control system in order to determine the appropriate commands to control the devices.
	Rochford as modified by Aoyama, Norsworthy, Abbott, and Capless fails to disclose the electronic device is a smart television.
	Finkelstein discloses the electronic device is a smart television (Paragraph 341 illustrates the use of a smart television).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Finkelstein to Rochford in view of Aoyama, Norsworthy, Abbott, and Capless to disclose the electronic device is a smart television 
	Regarding claim 19, Rochford as modified by Aoyama, Norsworthy and Abbott fails to disclose wherein: the user equipment device is a set top box; and the electronic device and the device are combined into a single component, wherein the single component is a smart television device.
	Capless discloses wherein: the user equipment device is a set top box (Paragraph 8 illustrates the use of a lip reading control system); and the device is a set top box (Paragraph 8 illustrates using the lip reading control system to control a media device such as  a STB).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Capless to Rochford in view of Aoyama and Abbott to disclose wherein: the user equipment device is a set top box because it would have been common to utilize a centralized control system in order to determine the appropriate commands to control the devices such as a STB.
	Rochford as modified by Aoyama, Norsworthy, Abbott, and Capless fails to disclose the electronic device and the device are combined into a single component, wherein the single component is a smart television device.
	Finkelstein discloses the electronic device and the device are combined into a single component, wherein the single component is a smart television device (Paragraph 341 illustrates the use of a smart television).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Finkelstein to Rochford in view of Aoyama, .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rochford et al. (US 2019/0019508), in view of Aoyama et al. (US 2010/0332229), in view of Norsworthy et al (US PG Pub No. 2015/0127352), in view of Abbott et al. (US 2021/0042535), and further in view of Finkelstein et al. (US 2018/0260680).
	Regarding claim 20, Rochford as modified by Aoyama, Norsworthy and Abbott fails to disclose wherein the user equipment device, the electronic device and the device are combined into a single component, wherein the single component is a smart television device.
	Finkelstein discloses wherein the user equipment device, the electronic device and the device are combined into a single component, wherein the single component is a smart television device (Paragraph 341 illustrates the use of a smart television).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Finkelstein to Rochford in view of Aoyama, Norsworthy and Abbott to disclose wherein the user equipment device, the electronic device and the device are combined into a single component, wherein the single component is a smart television device because it would have been common to use a single device for multiple functions of the system such as the use of a smart television.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423